              Case 2:18-cr-00217-JCC Document 849 Filed 08/02/21 Page 1 of 1




                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   UNITED STATES OF AMERICA,                                CASE NO. CR18-0217-JCC
10                              Plaintiff,                    ORDER
11          v.

12   BRADLEY WOOLARD, ANTHONY
     PELAYO, and JEROME ISHAM,
13
                                Defendants.
14

15
            The Court ORDERS that the jury be committed to the custody of a duly sworn bailiff and
16
     that the Clerk pay for the meals of the jurors at the expense of the United States Courts.
17

18
            DATED this 2nd day of August 2021.
19

20

21

22
                                                           A
                                                           John C. Coughenour
23                                                         UNITED STATES DISTRICT JUDGE

24

25

26


     ORDER
     CR18-0217-JCC
     PAGE - 1
